     Case 2:21-mj-30003-DUTY ECF No. 1, PageID.1 Filed 01/07/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                          CRIMINAL NO. 21-mj-30003

                     Plaintiff                     Original District No. 3:15-cr-00004-01

v.

Joseph Lovell Cook,

                Defendant.
__________________________________/

                 GOVERNMENT=S PETITION FOR TRANSFER
        OF DEFENDANT TO ANOTHER DISTRICT AND SUPPORTING BRIEF

       Pursuant to Rule 32.1 of the Federal Rules of Criminal Procedure, the United

States of America hereby petitions the Court for an order transferring defendant,

Joseph Lovell Cook to answer to supervised release violation allegations
pending in another federal district, and states:

       1. On January 6, 2021, defendant was arrested in the Eastern District of

Michigan in connection with a federal arrest warrant issued in the Southern District of

West Virginia based on a Violation. Defendant is charged in that district with a

violation of Supervised Release.


       2. Rule 32.1 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary hearing as described in Rule

32.1(b)(1).
   Case 2:21-mj-30003-DUTY ECF No. 1, PageID.2 Filed 01/07/21 Page 2 of 2




      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure.


                                              Respectfully submitted

                                              MATTHEW J. SCHNEIDER
                                              United States Attorney



                                              s/Maggie Smith
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Ste 2001
                                              Detroit, Michigan 48226
                                              maggie.smith@usdoj.gov
                                              313-226-9135

Dated: January 7, 2021
